DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.       Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 7/28/21 is acknowledged.
                                       Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Many of the steps of claim 1 are indefinite as it is not clear the scope encompassed by same.   Specifically, it is not clear who or what receives the indication that a brewing cycle is requested in the first step.  In other words, is it the kitchen apparatus that receives the indication (verbal command, text message, etc.) from a consumer?  Or is the operator of the kitchen apparatus receiving a verbal, text, etc. from a customer that indicates a request for a brewed product via brewing cycle?   The same issue exists regarding the “incrementing” step.  Is the apparatus “incrementing” the number of containers used or is it the person operating the apparatus by, for example, 1  The “estimating step” is further confusing.  Is the apparatus doing the estimating?  An operator of the apparatus? The “transmitting” step is also confusing.  Again, is the apparatus transmitting the signal?  Is an operator of the apparatus transmitting the signal to the apparatus?  Or is a second employee transmitting the signal to the operator of the apparatus.  It would help to amend the claims to indicate who or what is performing each step in keeping with what is set forth in the original specification.    Claim 1 is further confusing regarding the reference to “a container holder or capsule” in lines 3 and 4.  It is not clear if the use of the term “capsule” is an alternative for the term “container holder” since a capsule with ground coffee is a kind of holder.  This is further confusing when only the container holder is referred to as being absent in line 8.  Does this condition met when capsules are absent if same are a container holder?             Regarding claim 7 and 8, it is not clear the scope of said claims regarding the terminology “replenishment server”.  Is this a person?  Is this a machine remote from the kitchen appliance?  Regarding the former, this could be a fellow employee in a remote part of the kitchen instructing person operating the kitchen appliance.              Claim 11 is confusing as to what is meant by or encompassed by “inventory correction data”.             Claim 12 is indefinite for reasons similar to claim 1 above.  Who or what receives the cancellation?  The apparatus?  The person operating the apparatus?  Also, is the person operating the apparatus the user?  Is the user, the customer/consumer of the                                              Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (Published U.S. Application No. 2019/0045966) taken together with Flick (Published U.S. Application No. 2018/0177331) and Burrows (Published U.S. Application No. 2021/0000283.
           Shi et al discloses method involving a coffee making machine wherein said machine inherently receives an indication that a brewing cycle is requested (e.g. turning on brewing machine or pushing button) wherein the beverage is brewed by a number of  capsules containing coffee (i.e. first consumable foodstuff) in a basket, same corresponding to the amount of cups of coffee desired (paragraphs 16, 60).  When capsules (i.e. container holder) are not used, Shi et al provides an amount of coffee grounds used in the basket, said amount inherently determined by the machine user in accord with the number of cups desired (paragraph 16) wherein in both cases, with the capsule or coffee grounds, a brew cycle is completed. Additionally, it is clear that the coffee apparatus is to be used more than once and inherent that replenishment of both modes of preparation, capsules or coffee grounds, would be replenished for subsequent preparations of corresponding beverages, the signal transmitted to the apparatus user 
         Regarding claim 2, Shi et al discloses the use of a capsule (first consumable foodstuff inherently comprising packaging) and ground coffee (second consumable foodstuff) but does not refer to packaging regarding the latter. Nevertheless, it is notoriously well known to employ paper coffee filters in coffee baskets, same providing a containment, i.e. packaging, to the ground coffee placed therein.  It would have been further obvious to have provided such paper filter as a matter of convention in preparation of coffee in a coffee machine.6.        Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (Published U.S. Application No. 2019/0045966) taken together with Flick (Published U.S. Application No. 2018/0177331), Burrows (Published U.S. Application No. 2021/0000283), and Kuempel et al (Published U.S. Application No. 2014/0314921).
           Claims 4 and 5 call for estimating the quantity of the second consumable foodstuff used by the kitchen appliance during the brew cycle based on a weight, volume, or density of the second consumable foodstuff.  Though Shi et al discloses ground coffee placed in the basket in amounts corresponding to the number of cups of coffee desired (paragraph 16), same does not disclose whether “amounts” is based on density or volume.  Kuempel et al teaches a process of preparing coffee in a coffee machine wherein coffee grounds (second consumable foodstuff) are measured by the user using scoops (i.e. volume; paragraphs 50, 51) or density (paragraph 51) or mass (e.g. paragraphs 41, 50).  It is not seen where such specific measuring mode would make for a patentable distinction, and it would have been obvious to one having  rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (Published U.S. Application No. 2019/0045966) taken together with Flick (Published U.S. Application No. 2018/0177331), Burrows (Published U.S. Application No. 2021/0000283), and Yoakim (Published U.S. Application No. 2012/0245732).
          Claim 7 call for the signal requesting replenishment is transmitted to a server remote from the kitchen appliance.  Claims 8 and 9 calls for the incrementing steps (counting capsules) and estimating (i.e. amount of coffee) being performed by a server remote from the kitchen appliance with access to a database which acts as a computing device.  It is notoriously well-known for coffee machines having a network interface for communication to a remote server including the steps of communicating data collected from the coffee machine but also the step of reordering beverage materials (e.g. capsules) to replenish said coffee maker as taught, for example, by Yoakim (e.g. Abstract; paragraph 32; Fig. 6; recipes; paragraph 61).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such step in the process of Shi et al as a convenience to the customer/user of the coffee maker.  Yoakim et al further teaches the remote server connected to a database which provides information regarding a customer including, for example, the type of capsules to be used, parameters of brewing, etc. (paragraph 139), such lending itself to providing an ingredient estimating step for the coffee maker as well (type of capsules including size/amount).  Yoakim et al also teaches said remote server 
       Claims 11 and 12 call for the remote computing device to provide inventory correction data as well as the coffee maker receiving a cancellation in the replenishment step.  Although Yoakim et al is silent regarding these specific steps, same provides a multitude of examples of communication between a server, computing device, and coffee maker (e.g. Figs. 5 and 6).  Ordering in general and cancelling orders through the internet is notoriously well-known.  The concept of corrective data being transmitted via the internet is notoriously well-known.  It would have been further obvious to have included such directives via Yoakim et al and applied to the process of Shi et al as further matters of convenience to the coffee machine user/customer. 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
October 20, 2021










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.amazon.com/s?k=hand+counter&ref=nb_sb_noss